DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2019 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-2, 5-8, and 19-20, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK.

Regarding Claim 1, PARK teaches an information processing device (Fig. 1, #200 called a wearable device. Paragraph [0095]) comprising: a housing (Fig. 3-4, #210, and #220 called a band part, and body parts, respectively. Paragraph [0192]) which is worn by a user (Fig. 1 and Fig. 34, #200 called a wearable device. Paragraph [0096]-PARK discloses the wearable device #200 may be included in the mobile terminal #100.  In more detail, the wearable device #200 is a sound device for allowing a user to receive and listen to music or radio broadcast played in the mobile terminal #100 while worn on the user's neck.); a detection unit (Fig. 3, #202 and #204 called a input unit and sensing unit. Paragraph [0168]) which detects an operation performed on the housing (Fig. 3-4. Paragraph [0170]-PARK discloses the input unit #202 may include a camera #202a or an image input unit for image signal input, a microphone #202b or an audio input unit for audio signal input, and a user input unit #202c for receiving information from a user. Then, the user input unit 202c includes the above-described various buttons. Further in paragraph [0171]-PARK discloses the sensing unit #204 may include at least one of a proximity sensor #204a, an illumination sensor #240b, a touch sensor, an acceleration sensor, a magnetic sensor, a CT-sensor, a gyroscope sensor, a motion sensor, an RUB sensor, an infrared (IR) sensor, a finger scan sensor, and an ultrasonic sensor. The sensors may be identical to the sensor equipped in the mobile terminal #100. Please also read paragraph [0135].); and a control unit (Fig. 2, #180 called a control unit. Paragraph [0112]) which controls a response operation with respect to a result of the detection (Fig.1. Paragraph [0119]).  

Regarding Claim 2, PARK teaches the information processing device according to claim 1, PARK further teaches wherein the detection unit detects a deformation operation of the housing (Fig. 3-4. Paragraph [0186]-PARK discloses an image capturing operation may be performed by generating vibration as a user taps the body part #220 of the wearable device #200 with a finger and detecting the vibration through the haptic module #205b. Please also read paragraph [0105]).  

Regarding Claim 5, PARK teaches the information processing device according to claim 1, PARK further teaches wherein the detection unit (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]) detects an operation of touching the housing (Fig. 3-4. Paragraph [0105]-PARK discloses various forms of button structures including a push button form for applying pressure to a dome switch of a circuit board as a user presses it by a finger, a wheel key form for inputting a command by rotating a predetermined amount to the front or back, a touch type button using a capacitance change, or a vibration button form for receiving a command by detecting a vibration occurring as a user taps using a finger may be applicable to the buttons.).
 
Regarding Claim 6, PARK teaches the information processing device according to claim 5,- 50 - PARK further teaches wherein the housing has a U-shape (Fig. 1, illustrates the wearable device is in the form of a U-shape. Paragraph [0096]), and the detection unit (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]) detects an operation of touching at least one of right and left sides of the U-shaped opening of the housing (Fig. 14, #223 and #223a called a play button and a call button. Paragraph [0105]-PARK discloses the buttons may be installed to be exposed to the outer peripheral surface of the body part #220 or protrude.  Then, various forms of button structures including a push button form for applying pressure to a dome switch of a circuit board as a user presses it by a finger, a wheel key form for inputting a command by rotating a predetermined amount to the front or back, a touch type button using a capacitance change, or a vibration button form for receiving a command by detecting a vibration occurring as a user taps using a finger may be applicable to the buttons.).
  
Regarding Claim 7, PARK teaches the information processing device according to claim 5, PARK further teaches wherein the detection unit (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]) detects an operation of touching the housing on a basis of a detection result of a proximity sensor or a touch sensor (Fig. 3-4. Paragraph [0171]-PARK discloses the sensing unit #204 may include at least one of a proximity sensor #204a, an illumination sensor #240b, a touch sensor, an acceleration sensor, a magnetic sensor, a CT-sensor, a gyroscope sensor, a motion sensor, an RUB sensor, an infrared (IR) sensor, a finger scan sensor, and an ultrasonic sensor.  Further in paragraph [0252]-PARK discloses when it is detected by the proximity sensor #204a among the sensing units #204 of the wearable device #200 that an arbitrary object approaches within a predetermined distance range, the camera modules #280 and #290 may operate automatically.).

Regarding Claim 8, PARK teaches the information processing device according to claim 5, PARK further teaches further comprising: at least one of a sound collecting unit (Fig. 4, #248 called a microphone. Paragraph [0170]) and an imaging unit (Fig. 4 and Fig. 6, #280 and #290 called a front and rear camera. Paragraph [0170]), wherein the detection unit (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]) detects an operation of touching a location (Fig. 6. Paragraph [0247]-PARK discloses as soon as a user presses the play button #223 of the wearable device #200 to input a music playback command, the camera modules #280 and #290 may perform a capture operation periodically at a predetermined time interval.  As another method, a vibration sensor or a touch sensor is equipped at the body part #220 of the wearable device #200 and by detecting that a user touches or taps the body part #220, the camera modules #280 and #290 may operate.) where the sound collecting unit is disposed in response to a change in sound pressure in the (Fig. 6. Paragraph [0251]-PARK discloses when an input of specific sound or voice is detected through the microphone #202b (wherein a microphone is a transducer that converts variations in a physical quantity, such as pressure into an electrical signal.), the camera modules #280 and #290 may perform a capture operation automatically.  For example, when laughing sound or car crash sound is input, the camera modules #280 and #290 operate automatically to perform a predetermined number of image captures or perform a video capture for a predetermined time.) or detects an operation of touching a location where the imaging unit is disposed in response to a change in luminance in the imaging unit (Fig. 6. Paragraph [0248-0249]). 

Regarding Claim 19, PARK teaches the information processing device according to claim 1, PARK further teaches wherein the detection unit previously records features of a change in a detection value when an operation is performed on the housing (Fig. 50 A-C, illustrates the user wearing the device #200 after tapping the device once tapped it twice and cause the back camera #290 to turn off while leaving the front camera #280 on, then the user tapped three times and turn off the front camera #280 while turning on the back camera #290. Paragraph [0448]), and detects an operation for the housing in response to obtaining the recorded detection value while a user is using the information processing device (Fig. 50 A-C, illustrates the user wearing the device #200 after tapping the device once tapped it twice and cause the back camera #290 to turn off while leaving the front camera #280 on, then the user tapped three times and turn off the front camera #280 while turning on the back camera #290. Paragraph [0448]-PARK discloses for example, when a onetime touch is input to the vibration detection button as shown in Fig. 50A, both the front camera module #280 and the rear camera module #290 may be activated.  In another example, when a two times touch is input to the vibration detection button as shown in Fig. 5013, only the front camera module #280 may be activated.  In still another example, when a three times touch is input to the vibration detection button as shown in Fig. 50C, only the rear camera module #290 may be activated.  The present invention is not limited thereto.).   

Regarding claim 20, PARK teaches a method of controlling an information processing device (Fig. 1, #200 called a wearable device. Paragraph [0095]), the method comprising: a detection step of detecting an operation performed on a housing (Fig. 3-4, #210, and #220 called a band part, and body parts, respectively. Paragraph [0192]) of the information processing device worn by a user (Fig. 1, #200 called a wearable device. Paragraph [0170]-PARK discloses the input unit #202 may include a camera #202a or an image input unit for image signal input, a microphone #202b or an audio input unit for audio signal input, and a user input unit #202c for receiving information from a user. Then, the user input unit 202c includes the above-described various buttons. Further in paragraph [0171]-PARK discloses the sensing unit #204 may include at least one of a proximity sensor #204a, an illumination sensor #240b, a touch sensor, an acceleration sensor, a magnetic sensor, a CT-sensor, a gyroscope sensor, a motion sensor, an RUB sensor, an infrared (IR) sensor, a finger scan sensor, and an ultrasonic sensor. The sensors may be identical to the sensor equipped in the mobile terminal #100. Please also read paragraph [0135].); and a control step of controlling a response operation of the information processing device with respect to a result of the detection (Fig.1. Paragraph [0119]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of KARLESKY (WO 2016123129 A1), hereinafter referenced as KARLESKY.

Regarding Claim 3, PARK teaches the information processing device according to claim 1, PARK further teaches wherein the housing has a U-shape (Fig. 1, illustrates the wearable device is in the form of a U-shape. Paragraph [0096]), and the detection unit (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]).
PARK fail to explicitly teach the detection unit detects at least one of a closing operation and an opening operation of a U-shaped opening of the housing.  
However, KARLESKY explicitly teaches the detection unit detects at least one of a closing operation and an opening operation of a U-shaped opening of the housing (Fig. 7, illustrates the ends of the U-shape wearable device is in a squeeze/closing operation. Paragraph [0037]- KARLESKY discloses referring to Figure 7, in one embodiment where the band #110 provides for flexible sizing, a distance sensor, such as a flex sensors #171 , and/or position sensors #170, and/or proximity sensors #172 internal to the flexible / extendible superstructure of the band senses the conformance of the band #110 to the wearer's neck so as to calculate haptic actuator position. In the case of a flex fit, one option is variable resistance flex sensors #171 that measure the deviation from a rest state according to a factory calibration table. Another option for a flex fit is embedding inductive proximity sensors #172 in the ends #114a, #114b of the band #110 on either side of its forward opening #113. The distance sensed between those ends #114a, #114b is utilized to determine an amount of flex deformation in the band #110. In both sensing scenarios, a parametric model of the spread / headings of the #122 is updated accordingly. In the case of telescoping elements #174, the position sensor #170 may be a linear potentiometer coincident with the telescoping armature #174 creates a voltage divider indicating the amount of extension.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of KARLESKY of having wherein the detection unit detects at least one of a closing operation and an opening operation of a U-shaped opening of the housing.
Wherein having PARK`s wearable device wherein the detection unit detects at least one of a closing operation and an opening operation of a U-shaped opening of the housing.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and KARLESKY are wearable U-shape detection systems that are worn around a person`s neck and detects touch, and sound input, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while KARLESKY wearable U-shape detection system detect a touch gesture and sound.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and KARLESKY (WO 2016123129 A1), Abstract.


Regarding Claim 4, PARK in view of KOYAMA teaches the information processing device according to claim 3, Although, PARK teaches the detection unit detects an operation performed on the housing. PARK fail to explicitly teach wherein the detection unit detects an operation performed on the housing using at least one of measurement of a distance of a gap of the U-shaped opening of the housing, measurement of movement of at least one tip portion of the opening, and measurement of distortion of the housing. 
However, KARLESKY explicitly teaches wherein the detection unit detects an operation performed on the housing using at least one of measurement of a distance of a gap of the U-shaped opening of the housing, measurement of movement of at least one tip portion of the opening, and (Fig. 7, illustrates the ends of the U-shape wearable device is in a squeeze/closing operation. Paragraph [0037]- KARLESKY discloses referring to Figure 7, in one embodiment where the band #110 provides for flexible sizing, a distance sensor, such as a flex sensors #171 , and/or position sensors #170, and/or proximity sensors #172 internal to the flexible / extendible superstructure of the band senses the conformance of the band #110 to the wearer's neck so as to calculate haptic actuator position. In the case of a flex fit, one option is variable resistance flex sensors #171 that measure the deviation from a rest state according to a factory calibration table. Another option for a flex fit is embedding inductive proximity sensors #172 in the ends #114a, #114b of the band #110 on either side of its forward opening #113. The distance sensed between those ends #114a, #114b is utilized to determine an amount of flex deformation in the band #110. In both sensing scenarios, a parametric model of the spread / headings of the #122 is updated accordingly. In the case of telescoping elements #174, the position sensor #170 may be a linear potentiometer coincident with the telescoping armature #174 creates a voltage divider indicating the amount of extension.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK in view of KARLESKY of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of KARLESKY of having wherein the detection unit detects an operation performed on the housing using at least one of measurement of a distance of a gap of the U-shaped opening of the housing, measurement of movement of at least one tip portion of the opening, and measurement of distortion of the housing.
Wherein having PARK`s wearable device wherein the detection unit detects an operation performed on the housing using at least one of measurement of a distance of a gap of the U-shaped opening of the housing, measurement of movement of at least one tip portion of the opening, and measurement of distortion of the housing.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and .

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of WOO et al. (US 2014/0361979 A1), hereinafter referenced as WOO.

Regarding Claim 9, PARK teaches the information processing device according to claim 1, Although, PARK further teaches wherein the housing has a U-shape opening (Fig. 1, illustrates the wearable device is in the form of a U-shape. Paragraph [0096]), and the detection unit (Fig. 4 and Fig. 6, #280 and #290 called a front and rear camera. Paragraph [0170]). 
PARK fail to explicitly teach the detection unit detects an operation of grasping at least one of the right and left tip portions of the housing.  
However, WOO explicitly teaches the detection unit detects an operation of grasping at least one of the right and left tip portions of the U-shaped opening of the housing (Fig. 9-10, illustrates the left side edge of the device is gripped by the user. Paragraph [0135]-WOO discloses the mobile electronic device #100 determines whether a grip is detected, in operation #920.  For example, while the preview screen is displayed as illustrated in Fig. 10A, the mobile electronic device #100 may determine whether the grip is detected, according to a contact or proximity detection signal from the grip sensor device #700.).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information 
Wherein having PARK`s wearable device wherein the detection unit detects an operation of grasping at least one of the right and left tip portions of the U-shaped opening of the housing.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and WOO comprises of detection systems that detects touch on the edge of the housing, and obtain images, wherein PARK wearable U-shape detection system that have the right and left tip portions of the U-shaped opening housing, takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while WOO is a touch detection display system that detect a touch gesture and grasping.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and WOO et al. (US 2014/0361979 A1), Paragraph [0006].

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of WOO et al. (US 2014/0361979 A1), hereinafter referenced as WOO and in further view of Black (US 2002/0025062 A1), hereinafter referenced as Black.

Regarding Claim 10, PARK in view of WOO teaches the information processing device according to claim 9, Although, PARK further teaches further comprising: at least one of a sound collecting unit (Fig. 4, #248 called a microphone. Paragraph [0170]) and an imaging unit (Fig. 4 and Fig. 6, #280 and #290 called a front and rear camera. Paragraph [0170]) and the detection unit detects (Fig. 4 and Fig. 6, #280 and #290 called a front and rear camera. Paragraph [0170]). 
 PARK fail to explicitly teach wherein the detection unit detects an operation of grasping a location where the sound collecting unit is disposed in response to a change in sound pressure in the 
However, Black explicitly teaches wherein the detection unit detects an operation of grasping a location where the sound collecting unit is disposed in response to a change in sound pressure in the sound collecting unit or detects an operation of grasping a location where the imaging unit is disposed in response to a change in luminance in the imaging unit (Fig. 2A-B, illustrates a grip region in the fingerprint sensor #20. Paragraph [0103]-Black discloses a grip #30 is provided that is compatible with conventional styluses and pencils, the print imaging sensors #20 being positioned within the grip #30.  The grip #30 is symmetrical and preferably has a cubical shape with concave sidewalls.  A power cord is affixed to the grip #30 to provide power to the sensors #20 and also to prevent theft.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK in view of WOO of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of Black of having wherein the detection unit detects an operation of grasping a location where the sound collecting unit is disposed in response to a change in sound pressure in the sound collecting unit or detects an operation of grasping a location where the imaging unit is disposed in response to a change in luminance in the imaging unit.
Wherein having PARK`s wearable device wherein the detection unit detects an operation of grasping a location where the sound collecting unit is disposed in response to a change in sound pressure in the sound collecting unit or detects an operation of grasping a location where the imaging unit is disposed in response to a change in luminance in the imaging unit.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and Black comprises of detection systems that detects touch on the edge of the housing, and obtain images, wherein PARK wearable U-shape detection system that have the right and left tip portions of the U-shaped opening housing, takes images, allow a user to listens to music or radio broadcast and also .

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of WOO et al. (US 2014/0361979 A1), hereinafter referenced as WOO and in further view of SHIN et al. (US 2017/0168625 A1), hereinafter referenced as SHIN.

Regarding Claim 11, PARK in view of WOO teaches the information processing device according to claim 9, Although, PARK further teaches wherein the detection unit detects an operation of touching the housing. 
PARK in view of WOO fail to explicitly teach wherein the detection unit detects an operation of touching the housing on a basis of a detection result of a pressure-sensitive sensor.  
However, SHIN explicitly teaches wherein the detection unit detects an operation of touching the housing on a basis of a detection result of a pressure-sensitive sensor (Fig. 5. Paragraph [0012]-SHIN discloses an electronic device can include a flexible display, an input interface comprising a touch panel which detects a touch input, a press sensor for detecting a press of the touch input, and a processor functionally coupled with the display, the input interface, and the press sensor, wherein the processor recognizes, when the electronic device is worn by a user, at least one of a multi-touch, a press, and a touch interaction comprising an additional interaction and controls at least one of a function and an object of the electronic device. Further in paragraph [0120]-SHIN discloses when the electronic device is worn on the wrist, the electronic device can be bent in a circular shape #510, wherein a user's visible area on the screen and a range for the touch input can both decrease.  Hence, the electronic device according to embodiments of the present disclosure can execute its function or control an object by combining the number of touch inputs, the number of presses detected based on the touch inputs, and a user interaction in the wear state.  The user interaction can include a gesture and/or a motion.  The gesture can include swipe, tap, or rotation, for example.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK in view of WOO of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of SHIN of having wherein the detection unit detects an operation of touching the housing on a basis of a detection result of a pressure-sensitive sensor.
Wherein having PARK`s wearable device wherein the detection unit detects an operation of touching the housing on a basis of a detection result of a pressure-sensitive sensor.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and SHIN are wearable curve-shape detection systems that are worn around a person and detects touch, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while SHIN wearable curve-shape detection system detect a touch gesture.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and SHIN et al. (US 2017/0168625 A1), Paragraph [0011].

Claims 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of SHIN et al. (US 2017/0168625 A1), hereinafter referenced as SHIN.

Regarding Claim 12, PARK teaches the information processing device according to claim 1, Although, PARK further teaches wherein the detection unit detects an operation of touching the housing.
PARK fail to explicitly teach wherein the detection unit detects an operation of tracing a surface of the housing.  
However, SHIN explicitly teaches wherein the detection unit detects an operation of tracing a surface of the housing (Fig. 6, illustrates the touch input of the user traces the surface of the wearable device #631, #635 and #637. Paragraph [0125-0126]-SHIN discloses after applying the touch input and the press, the user can conduct a user interaction such as the swipe or the tap.  After the 2-point touch and the press #621, the user can perform an inward swipe interaction #631 or an outward swipe interaction #633.  After pressing at least one touch point #625 and #627, the user can input an inward or outward swipe interaction #635 or #637 at the touch point that is not pressed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of SHIN of having wherein the detection unit detects an operation of tracing a surface of the housing.
Wherein having PARK`s wearable device wherein the detection unit detects an operation of tracing a surface of the housing.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and SHIN are wearable curve-shape detection systems that are worn around a person and detects touch, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while SHIN wearable curve-shape detection system detect a touch gesture.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and SHIN et al. (US 2017/0168625 A1), Paragraph [0011].



Regarding Claim 13, PARK in view of SHIN teaches the information processing device according to claim 12, Although, PARK teaches wherein the housing has a U-shape (Fig. 1, illustrates the wearable device is in the form of a U-shape. Paragraph [0096]), and the detection unit detects (Fig. 3, #202 and #204 called an input unit and sensing unit. Paragraph [0168]).
PARK fail to explicitly teach detects which one of right and left surfaces of the U-shaped opening of the housing has been traced and detects a tracing direction.   
However, SHIN explicitly detects which one of right and left surfaces of the U-shaped opening of the housing has been traced and detects a tracing direction (Fig. 6. Paragraph [0137]-SHIN discloses when the touch location is on upper and lower sides of the electronic device, a press is recognized at one of the touch locations, and a swipe interaction is detected at the other touch location, the processor can switch to a preset application according to a swipe direction.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK in view of SHIN of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of SHIN of having the detection unit detects which one of right and left surfaces of the U-shaped opening of the housing has been traced and detects a tracing direction.
Wherein having PARK`s wearable device the detection unit detects which one of right and left surfaces of the U-shaped opening of the housing has been traced and detects a tracing direction.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and SHIN are wearable curve-shape detection systems that are worn around a person and detects touch, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while SHIN wearable curve-shape detection system detect a touch gesture.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and SHIN et al. (US 2017/0168625 A1), Paragraph [0011].

Regarding Claim 14, PARK in view of SHIN teaches the information processing device according to claim 12, Although, PARK further teaches wherein the detection unit detects an operation of touching the housing. 
PARK fail to explicitly teach wherein detects an operation of tracing the surface of the housing on a basis of a detection result of a touch sensor.  
However, SHIN explicitly teaches wherein detects an operation of tracing the surface of the housing on a basis of a detection result of a touch sensor (Fig. 6, illustrates the touch input of the user traces the surface of the wearable device #631, #635 and #637. Paragraph [0125-0126]-SHIN discloses after applying the touch input and the press, the user can conduct a user interaction such as the swipe or the tap.  After the 2-point touch and the press #621, the user can perform an inward swipe interaction #631 or an outward swipe interaction #633.  After pressing at least one touch point #625 and #627, the user can input an inward or outward swipe interaction #635 or #637 at the touch point that is not pressed. Further in paragraph [0050]-SHIN discloses the input interface #150 and the display #160 are flexible devices and can be an integral touch screen or a touch screen sensor.  All or some of the processor #100, the memory #110, the communication interface #120, the sensor #130, and/or the camera #140 can be configured as at least one flexible printed circuit board (PCB).  The PCB can be curved, bent, rolled, or folded together with the flexible screen.  Hereafter, the term `bend` refers to any of curve, roll, and fold.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of SHIN of having wherein detects an operation of tracing the surface of the housing on a basis of a detection result of a touch sensor.
Wherein having PARK`s wearable device wherein the detection unit detects an operation of tracing the surface of the housing on a basis of a detection result of a touch sensor.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and SHIN are .


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of Deluca et al. (US 2017/0357326 A1), hereinafter referenced as Deluca.


Regarding Claim 15, PARK teaches the information processing device according to claim 1, Although, PARK further teaches wherein the detection unit detects.
PARK fail to explicitly teach wherein the detection unit detects an operation of shifting a wearing position of the housing.
 However, Deluca explicitly teaches wherein the detection unit detects an operation of shifting a wearing position of the housing (Fig. 2A-C, illustrates the wearable device #205 is shifted around on the user`s hand. Paragraph [0014]-Deluca discloses a first wearable device of a user may be rotated 90 degrees and a second wearable device of the user may be rotated 180 degrees resulting in a command being issued (for associated actions or policy changes) via both rotation processes. Further in paragraph [0015]-Deluca discloses during the presentations, the user wishes to avoid distractions by his/her mobile device presenting incoming notifications.  Therefore (prior to a presentation), the user rotates the wearable device #205 90 degrees clockwise (as illustrated in Fig. 2B) to initialize the mobile device for vibration functionality thereby disabling mobile phone audible distractions.  During the presentation, the mobile device recognizes the gesture (i.e., the 90 degree rotation) and places itself on vibrate.  As the presentation progresses, the user determines that the vibrations (from the mobile device) are becoming distracting.  Therefore, the user rotates the wearable device #205 another 90 degrees clockwise as illustrated in Fig. 2C.  The additional rotation of wearable device #205 issues a command for disabling the vibration functionality (as well as the audible notifications) for the mobile device.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of Deluca of having wherein the detection unit detects an operation of shifting a wearing position of the housing.
Wherein having PARK`s wearable device wherein the detection unit detects an operation of shifting a wearing position of the housing.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and Deluca are wearable curve-shape detection systems that are worn around a person and detects gesture, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while Deluca wearable curve-shape detection system detect a gesture.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and Deluca et al. (US 2017/0357326 A1), Paragraph [0003].

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of Deluca et al. (US 2017/0357326 A1), hereinafter referenced as Deluca and in further view of AOYAMA et al. (US 2017/0337921 A1), hereinafter referenced as AOYAMA.

Regarding Claim 16, PARK in view of Deluca teaches the information processing device according to claim 15, Although, PARK further teaches wherein the detection unit detects and Deluca teaches wherein the detection unit detects an operation of shifting the wearing position of the housing (Fig. 2A-C, illustrates the wearable device #205 is shifted around on the user`s hand. Paragraph [0014]).
PARK in view of Deluca fail to explicitly teach wherein a shifting direction on a basis of a detection result of an acceleration sensor.  
However, AOYAMA explicitly teaches wherein a shifting direction on a basis of a detection result of an acceleration sensor (Fig. 6. Paragraph [0107]-AOYAMA discloses the user state estimation unit #15 may estimate a behavior of the user on the basis of a detection result of any of various sensors (for example, an acceleration sensor or an angular velocity sensor) detecting a change in a position or a direction of a casing (for example, the information processing device #1 configured as a wearable terminal) carried by the user.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK in view of Deluca of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of AOYAMA of having wherein a shifting direction on a basis of a detection result of an acceleration sensor.
Wherein having PARK`s wearable device wherein a shifting direction on a basis of a detection result of an acceleration sensor.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and AOYAMA are wearable detection systems that are worn, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while AOYAMA wearable detection system detect a motion.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and AOYAMA et al. (US 2017/0337921 A1), Paragraph [0011].


Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0098138 A1), hereinafter referenced as PARK and in view of Deluca et al. (US 2017/0357326 A1), hereinafter referenced as Deluca and in further view of KOARAI (US 2008/0204778 A1), hereinafter referenced as KOARAI.

- 52 -Regarding Claim 17, PARK teaches the information processing device according to claim 1, PARK further teaches wherein the housing has a U-shape (Fig. 1, illustrates the wearable device is in the form of a U-shape. Paragraph [0096]), the information processing device (Fig. 1, #200 called a wearable device. Paragraph [0095]) further comprises operators (Fig. 14-16, #280, #223 and #223a called a front camera module, a play button, and an angle adjustment button respectively. Paragraph [0104]) capable of performing at least one of a rotation operation and a pressing operation on right and left tip portions of the U-shaped opening of the housing (Fig. 14-16, illustrates the cameras #280 are rotated. Paragraph [0104]-PARK discloses the front camera module #280 is mounted at one portion of the body part #220 and the lens part of the front camera module #280 may be exposed to the top surface of the body part #220.  Then, a play button #223 for music playback and stop may be disposed at the top surface of the body part #220 corresponding to a point spaced from the front camera module #280. Further in paragraph [0105]-PARK discloses various forms of button structures including a push button form for applying pressure to a dome switch of a circuit board as a user presses it by a finger, a wheel key form for inputting a command by rotating a predetermined amount to the front or back. Paragraph [0106]-PARK discloses additionally, the other one of the body parts #220 of one pair may include a call button #223a, a volume button #224a for adjusting the size of a call volume. Please also read paragraph [0260]) and the detection unit detects a pressing operation of the right and left operators (Fig. 14-16. Paragraph [0321]).  
PARK fail to explicitly teach the detection unit detects a rotation operation of the right and left operators. 
However, KOARAI explicitly teaches the detection unit detects a rotation operation of the right and left operators (Fig. 2-4. Paragraph [0061]-KOARAI discloses the user depresses a left-hand rotation button or a right-hand rotation button depending on the tilt of the image.  The correction section #106 performs a rotation process with respect to the image based on the input, and displays the rotated image on the display section (S402 to S406).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of PARK of having an information processing device comprising: a housing which is worn by a user; a detection unit which detects an operation performed on the housing; and a control unit which controls a response operation with respect to a result of the detection, with the teachings of KOARAI of having the detection unit detects a rotation operation of the right and left operators.
Wherein having PARK`s wearable device the detection unit detects a rotation operation of the right and left operators.
The motivation behind the modification would have been to obtain an wearable detection system that enhances the input functionality with the use of touch display device, since both PARK and KOARAI are detection systems that detects touch input, wherein PARK wearable U-shape detection system that takes images, allow a user to listens to music or radio broadcast and also communicates with a touch display device while KOARAI detection system detect a touch input with display and rotation input.  Please see PARK et al. (US 2016/0098138 A1), Paragraph [0009-0010] and KOARAI (US 2008/0204778 A1), Abstract.


- 51 -	Allowable Subject Matter
Claim 18, is therefrom objected to as being dependent upon rejected base claims, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior arts fail to explicitly teach, wherein the detection unit detects extension and contraction operations of right and left tip portions of the U-shaped opening of the housing, as claimed in claim 18.




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Cha (US 2020/0064906 A1)- Disclosed is a wearable terminal.  The terminal may comprise: a detection circuit; a first electrode and a second electrode which are connected to the detection circuit to form open loop circuits, respectively, and are spaced apart from each other; and a control unit for controlling the wearable terminal to perform a pre-configured function when the first electrode and the second electrode simultaneously come into contact with a part of a user's body, and the detection circuit, the first electrode, and the second electrode then form a signal pathway through the part of the user's body....... Please see Fig. 1. Abstract.
(b)	Charlier et al.  (Patent No.: US 9,232,366 B1)- Disclosed herein are embodiments of a dual-watch collar-wearable communication device.  One embodiment takes the form of a system that includes left-side and right-side audio speakers, a microphone, left-side and right-side push-to-talk (PTT) buttons and a controller programmed to carry out a set of functions.  ...... Fig. 1-4. Abstract.
(c)	Chen et al. (US 2015/0198455 A1)- A method for providing directions to a blind user of a smart device is described.  The method includes detecting, by at least two sensors and in response to a selection of a find mode of the smart device, image data corresponding to a surrounding environment of the smart device and positioning data corresponding to a positioning of the smart device......... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628